Case: 2:20-cv-01638-MHW-EPD Doc #: 64 Filed: 04/20/20 Page: 1 of 4 PAGEID #: 813




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 LEAGUE OF WOMEN VOTERS OF OHIO,
 OHIO A. PHILIP RANDOLPH INSTITUTE,
 LASHUNDA LEE, MUNIA MOSTAFA,
 AUDRIANNA VICTORIAN RODRIGUEZ,
 and HANNAH TUVELL,                                  CASE NO. 20-cv-1638

                Plaintiffs,                          JUDGE MICHAEL H. WATSON

 v.                                                  Magistrate Judge Elizabeth Preston Deavers

 FRANK LAROSE, in his official capacity as
 Secretary of State of Ohio,

                Defendant,

 and

 STATE OF OHIO, OHIO DEMOCRATIC
 PARTY, and OHIO REPUBLICAN PARTY,

                Intervenor-Defendants.


                               STIPULATION OF DISMISSAL

       Plaintiffs League of Women Voters of Ohio, Ohio A. Philip Randolph Institute,

Lashunda Lee, Munia Mostafa, Audrianna Victorian Rodriguez, and Hannah Tuvell; Defendant

Secretary of State Frank LaRose; and Intervenor-Defendants State of Ohio, Ohio Democratic

Party, and Ohio Republican Party hereby stipulate pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii) that this action be dismissed without prejudice as to all claims, with each party

bearing their own fees and costs.




                                                 1
Case: 2:20-cv-01638-MHW-EPD Doc #: 64 Filed: 04/20/20 Page: 2 of 4 PAGEID #: 814




Dated: April 20, 2020                           Respectfully submitted,

                                                /s/ Naila S. Awan
Ezra D. Rosenberg (admitted pro hac vice)       Naila S. Awan, Trial Attorney (0088147)
Jon M. Greenbaum (admitted pro hac vice)        Brenda Wright*
Pooja Chaudhuri (admitted pro hac vice)         Emerson Gordon-Marvin (admitted pro hac
Jacob Conarck (admitted pro hac vice)           vice)
Lawyers’ Committee For Civil Rights Under Law   Dēmos
1500 K Street, NW, Ste. 900                     80 Broad St, 4th Floor
Washington, D.C. 20005                          New York, NY 10004
(202) 662-8600                                  (212) 485-6055
erosenberg@lawyerscommittee.org                 nawan@demos.org
jgreenbaum@lawyerscommittee.org                 bwright@demos.org
pchaudhuri@lawyerscommittee.org                 egordonmarvin@demos.org
jconarck@lawyerscommittee.org
                                                Chiraag Bains (admitted pro hac vice)
Freda J. Levenson (0045916)                     Adam Lioz (admitted pro hac vice)
ACLU of Ohio Foundation                         Dēmos
4506 Chester Avenue                             740 6th Street NW, 2nd Floor
Cleveland, Ohio 44103                           Washington, DC 20001
(216) 472-2220                                  (202) 864-2746
flevenson@acluohio.org                          cbains@demos.org
                                                alioz@demos.org

                                                David J. Carey (0088787)
                                                ACLU of Ohio Foundation
                                                1108 City Park Avenue, Suite 203
                                                Columbus, Ohio 43206
                                                 (614) 586-1972
                                                dcarey@acluohio.org

                                                *pro hac vice forthcoming

                                                Attorneys for the Plaintiffs




                                          2
Case: 2:20-cv-01638-MHW-EPD Doc #: 64 Filed: 04/20/20 Page: 3 of 4 PAGEID #: 815




/s/ Jonathan R. Secrest (by consent)           /s/ Anne Marie Sferra (by consent)
Jonathan R. Secrest (0075445)                  Anne Marie Sferra (0030855)
David A. Lockshaw, Jr. (0082403)               Christopher N. Slagle (0077641)
Terrence O’Donnell (0074213)                   BRICKER & ECKLER LLP
DICKINSON WRIGHT, PLLC                         100 South Third Street
150 E. Gay Street, Suite 2400                  Columbus, Ohio 43215-4291
Columbus, Ohio 43215                           Phone: (614) 227-2300
Telephone: (614) 744-2572                      Facsimile: (614) 227-2390
Fax: (844) 670-6009                            E-mail:asferra@bricker.com
jsecrest@dickinsonwright.com                   cslagle@bricker.com
dlockshaw@dickinsonwright.com
todonnell@dickinsonwright.com                  Counsel for Intervenor-Defendant
                                               Ohio Republican Party
Counsel for Defendant Ohio Secretary of
State Frank LaRose
                                               /s/ N. Zachary West (by consent)
                                               N. Zachary West (0087805), Trial Attorney
/s/ Julie M. Pfeiffer (by consent)             O'CONNOR, HASELEY, & WILHELM
JULIE M. PFEIFFER (0069762)                    LLC
ANN YACKSHAW (0090623)                         35 North Fourth Street, Ste. 340
Associate Assistant Attorney General           Columbus, OH 43215
Constitutional Offices Section                 Phone: (614) 208-4375
30 East Broad Street, 16th Floor               west@goconnorlaw.com
Columbus, Ohio 43215
Tel: (614) 466-2872; Fax: (614) 728-7592       Donald J. McTigue (0022849)
Julie.pfeiffer@ohioattorneygeneral.gov         Derek S. Clinger (0092075)
Ann.Yackshaw@ohioattorneygeneral.gov           MCTIGUE & COLOMBO, LLC
                                               545 E. Town St.
Counsel for Intervenor-Defendant               Columbus, Ohio 43215
State of Ohio                                  Phone: (614) 263-7000
                                               dmctigue@electionlawgroup.com
                                               dclinger@electionlawgroup.com

                                               Counsel for Intervenor-Defendant
                                               Ohio Democratic Party




                                           3
Case: 2:20-cv-01638-MHW-EPD Doc #: 64 Filed: 04/20/20 Page: 4 of 4 PAGEID #: 816




                                CERTIFICATE OF SERVICE

       I do hereby certify on the 20th day of April, 2020, that the foregoing document was filed

via this Court’s CM/ECF system. Notice of this filing will be sent by operation of that system to

all parties of record, who may access it through the Court’s system.

                                             /s/ Naila S. Awan
                                             Naila S. Awan (0088147)

                                             Attorney for Plaintiffs




                                                4
